DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-35 are pending in this office correspondence.

 Response to Amendment
This Final Office Action is in response to amendment filed on 08/30/2021.  Amended claims 11-13, 19, 21-23, 25-28, and 34, and the newly added claims 36-38, filed on 08/30/2021, are being considered on the merits.  
In response to the last Office Action: 
Claims 1-10 have been cancelled.
Claims 11-13, 19, 21-23, 25-28, and 34 have been amended.
Claims 36-38 have been newly added.
Claims 11-38 remain pending in this application.
The claim limitation(s) interpretation of claims 1, 3 and 6-8 under 35 U.S.C. § 112(f), have been withdrawn as Applicant have cancelled claims 1-10.
The claim(s) rejection of claims 1, 3 and 6-8 under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter, have been withdrawn as Applicant have cancelled claims 1-10.
The Double Patenting Rejection of claims 11-35, previously set forth in the Non-Final Office Action mailed on 05/28/2021, have been maintained.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 08/30/2021 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's below arguments in the applicant’s remarks regarding amended of claims 11, 21 and 26, found on pages 10-11, and filed on 08/30/2021, have been fully considered but they are not persuasive.

Applicant stated: “The cited portions of the applied references are not understood to disclose or suggest all of the features of independent claim 11, particularly with respect to at least the features of "the receiving comprising polling a first file queue to determine whether any new files have been committed to the first file queue since a last time the first file queue was polled."”…, “Moreover, as cited in the Office Action, Nagaraj at paragraph [0038] discloses "a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files ( e.g. data files, files containing datagram packets) to broadcast". However, this portion of Nagaraj is not seen to teach or suggest the features of "the receiving comprising polling a first file queue to determine whether any new files have been committed to the first file queue since a last time the first file queue was polled," as now recited in amended claim 11.”…, “…, in view of at least the aforementioned reasons, the cited portions and proposed combination of the applied references are not understood to disclose or teach all of the features of independent claim 11, which is believed to be in condition for allowance.”
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned amended limitation of independent claims 11, 21 and 26, as drafted and given the broadest reasonable interpretation, are disclosed by the combination of Triff and Nagaraj cited prior art.  In Particular, Nagaraj discloses in Para. [0038]: “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and in Fig. 4, Para. [0054]: “On the receiver device side, device applications 45, 46 request datagram packets from a file delivery service module 44, and periodically listen to a designated datagram port for the requested datagram packets. The file delivery service module 44 manages the reception of files via the file transport network 41 and manages particular files to receive and store. On the receiver device, the file delivery service module 44 may deliver received files to a file de-constructor 49 for parsing”, the examiner notes that FIS system periodically listens to a designated datagram port for the requested datagram to manage the reception of files via the file transport network and manages particular files to receive and store to that of polling a file queue to determine whether any new files have been committed to the file queue since a last time the file queue was polled.
Further details are provide in the set forth in the below 35 USC 103 rejection.


Double Patenting
Claims 11-38 of this application are patentably indistinct from claims 12-44 of Co-pending Application No. 16/201,854. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Instant application 16/365,219 (hereinafter as “Huang-219”).
Co-pending Application 16/201,854 (hereinafter as “Huang-854”), now Patent No. (11,055,280).
11. (Currently Amended) A method comprising: receiving notifications via a notification channel associated with a database source, the database source receiving files comprising file data to be ingested into the database,
 the receiving comprising polling a first file queue to determine whether any new files have been committed to the first file queue since a last time the first file queue was polled; 


associating one or more pipes with the notification channel, each of the one or more pipes being assigned one or more target tables of the database and directing the file data from the database source to a first target table of the one or more assigned target tables; and 

deploying a resource manager assigned to the notification channel, the resource manager being configured to perform operations comprising: determining that a new file has been added to the database source and that a corresponding notification has been received via the notification channel; identifying new file data in the new file; and 

assigning a pipe of the one or more pipes to the new file data for the pipe to retrieve the new file data and direct the new file data to a first target table of the one or more assigned target tables.





36. (New) The method of claim 11, further comprising: providing a second file queue that corresponds to a second target table, the second target table different than the first target table, the first file queue corresponding to a first account and the second file queue corresponding to a second account.
,

 the receiving comprising polling a file queue to determine whether any new files have been committed to the file queue since a last time the file queue was polled;

 identifying file data in the file; 

identifying a target table of the database to receive the identified file data; 



after generating the ingest request and prior to ingesting the identified file data and the target table, persisting the identified file data in [[a]] file queue that corresponds to the target table; 




assigning the ingest task to an execution node of an execution platform, the execution platform comprising a plurality of execution nodes, a plurality of shared storage devices collectively storing the database data; 

[[and]] registering metadata in a metadata store after the identified file data has been committed to the target table by the execution node, the registered metadata pertaining to the target table; and 

providing a second file queue that corresponds to a second target table, the second target table different than the target table, the file queue corresponding to a first account and the second file queue corresponds to a second account.
 first target table.
17. (Previously Presented) The method of claim 12, further comprising assigning the file to an instance of a resource manager based on hashing a table identification of the target table .
13. (Currently Amended) The method of claim 12, wherein the resource manager is configured to assign the pipe to the new file data based on the hashing at least in part by: identifying the hashing in the new file data; and identifying the first target table for the new file data based on the table identification indicated by the hashing.
18. (Previously Presented) The method of claim 17, further comprising adding a new instance of a resource manager, wherein adding the new instance of the resource manager comprises dividing a plurality of hashes of the hashing and assigning each of the plurality of hashes among a plurality of instances of resource managers .
14. (Previously Presented) The method of claim 13, wherein each of the one or more pipes is assigned based on a different portion of the hashing indicating a different range of table identifications.
17. (Previously Presented) The method of claim 12, further comprising assigning the file to an instance of a resource manager based on hashing a table identification of the target table .
16. (Previously Presented) The method of claim 11, further comprising assigning the notification channel to the database source in response to determining that no notification channel had previously been assigned to the database source.
14. (Previously Presented) The method of claim 12, wherein receiving the notification comprises receiving the notification from a data lake, the notification indicating that the file has been added to the data lake, the data lake comprising data storage containing a plurality of files.
17. (Previously Presented) The method of claim 11, wherein the resource manager is configured to determine that the new file has been added to the 


19. (Previously Presented) The method of claim 12, wherein: generating the ingest task comprises generating one or more ingest tasks based on an amount of work in the file queue; and the amount of work in the file queue is determined based on one or more of: an average size of recently ingested files from an account with which the file is associated; a number of files in the file queue; and a size of the file .
19. (Currently Amended) The method of claim 1, further comprising generating a new micro- partition of the  first target table, the new micro-partition comprising at least a portion of the new file data, wherein the  first target table comprises a plurality of micro-partitions.
20. (Previously Presented) The method of claim 12, wherein the data is committed to the target table by generating a new micro-partition for the target table, wherein the new micro-partition is stored in the plurality of shared storage devices after the data is committed to the target table.  


25. (Previously Presented) The non-transitory computer readable storage media of claim 23, wherein receiving the notification comprises receiving the notification from a data lake, the notification indicating that the file has been added to the data lake, the data lake comprising data storage containing a plurality of files.


Claims 11-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12-44 of Application 16/201,854 (hereinafter as “Huang-854”), in view of Application Publication (US 2015/0026114 A1) issued to Triff (hereinafter as “TRIFF”), and in view of US Patent Application Publication (US 2012/0207075 A1) issued to NAGARAJ et al. (hereinafter as “NAGARAJ”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 11-38 of the instant application are an obvious variation of claims 12-44 of Huang-854 because the aforementioned claims of the instant application uses similar claim language in scope to claims 12-44 of Huang-854, except for the following limitation of independent claims 11, 21 and 26  of the instant application.
Claim 11 of the instant application of Huang-219 recites the following additional limitation: “…, determining that a new file has been added to the database source and that a corresponding notification has been received via the notification channel”.  
However, TRIFF discloses in Abstract: “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes/channels, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang-219 of independent claim 11 of the instant application with the teaching of NAGARAJ (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and arrive at a method to manage file detection, delivery, and processing in a database system.  One of ordinary skill in the art would have been motivated to make this combination because by detecting files that require further processing, and by ingesting file related metadata, system users can accurately implement application-specific instructions based on the identified file data, as recognized by (NAGARAJ, Para. [0045]).
Independent claims 21 and 26 are rejected for similar reason as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 16-18, 21, 24, 26, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2015/0026114 A1) issued to Triff (hereinafter as “TRIFF”), and in view of US Patent Application Publication (US 2012/0207075 A1) issued to NAGARAJ et al. (hereinafter as “NAGARAJ”).
Regarding claim 11 (Currently Amended), TRIFF teaches a method comprising: 
associating one or more pipes with the notification channel, each of the one or more pipes being assigned one or more target tables of the database and directing the file data from the database source to a first target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]); and 
identifying new file data in the new file (TRIFF Abstract, lines (1-3): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats …”; and Para. [0017], lines (4-5): “…, a data structure identification module for identifying type and subtype of the one or more data sources, …”, 
the Examiner asserts that the system can automatically identify data in a plurality of data source to that of identifying file data in the file); and 
a first target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).  

However, TRIFF does not explicitly receiving notifications via a notification channel associated with a database source, the database source receiving files comprising file data to be ingested into the database, the receiving comprising polling a first file queue to determine whether any new files have been committed to the first file queue since a last time the first file queue was polled; deploying a resource manager assigned to the notification channel, the resource manager being configured to perform operations comprising: determining that a new file has been added to the database source and that a corresponding notification has been received via the notification channel.
	But NAGARAJ teaches receiving notifications via a notification channel associated with a database source, the database source receiving files comprising file data to be ingested into the database, the receiving comprising polling a first file queue to determine whether any new files have been committed to the first file queue since a last time the first file queue was polled (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 4, Para. [0054], lines (25-32): “On the receiver device side, device applications 45, 46 request datagram packets from a file delivery service module 44, and periodically listen to a designated datagram port for the requested datagram packets. The file delivery service module 44 manages the reception of files via the file transport network 41 and manages particular files to receive and store. On the receiver device, the file delivery service module 44 may deliver received files to a file de-constructor 49 for parsing.  The file de-constructor 49 may parse the received files to extract the datagram packets 47b, 48b requested by device applications. The file de-constructor 49 may send the extracted datagram packets 47b, 48b to the datagram ports listened to by the device applications 45, 46.”, 
the examiner notes that FIS system periodically listens to a designated datagram port for the requested datagram to manage the reception of files via the file transport network and manages particular files to receive and store to that of polling a file queue to determine whether any new files have been committed to the file queue since a last time the file queue was polled); 
deploying a resource manager assigned to the notification channel, the resource manager being configured to perform operations (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”), comprising : 
determining that a new file has been added to the database source and that a corresponding notification has been received via the notification channel (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TRIFF (disclosing a system and method for 

Regarding claim 16 (Previously Presented), the combination of TRIFF and NAGARAJ teach the limitations of claim 11. Further, TRIFF teaches further comprising assigning the notification channel to the database source in response to determining that no notification channel had previously been assigned to the database source (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0016], lines (1-5): “…, the present invention discloses a system for automatically extracting data from one or more data sources in various formats through one or more source channels and loading data contained therein to one or more target databases through one or more connectors.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).  

Regarding claim 17 (Previously Presented), the combination of TRIFF and NAGARAJ teach the limitations of claim 11. Further, NAGARAJ teaches wherein the resource manager is configured to determine that the new file has been added to the database source by one or more of: polling the notification channel to query whether a new file has been received via the notification channel; receiving an indication via the notification channel that a new file has been received via the notification channel; and receiving an indication from the database source that a new file has been added to the database source (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 4, Para. [0054], lines (25-32): “On the receiver device side, device applications 45, 46 request datagram packets from a file delivery service module 44, and periodically listen to a designated datagram port for the requested datagram packets. The file delivery service module 44 manages the reception of files via the file transport network 41 and manages particular files to receive and store. On the receiver device, the file delivery service module 44 may deliver received files to a file de-constructor 49 for parsing.  The file de-constructor 49 may parse the received files to extract the datagram packets 47b, 48b requested by device applications. The file de-constructor 49 may send the extracted datagram packets 47b, 48b to the datagram ports listened to by the device applications 45, 46.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).

Regarding claim 18 (Previously Presented), the combination of TRIFF and NAGARAJ teach the limitations of claim 11. Further, TRIFF teaches comprising temporarily storing the files in an account queue associated with the database source, wherein the account queue is associated with a single account (TRIFF Para. [0018], lines (1-4): “…, the system for automatically extracting data from one or more data sources further includes a user interface for showing the results of the analysis and the inferred data structures by the data processing module to a user.”; and
Para. [0059], lines (9-12): “…, the system automatically re-creates the target data structures and reprocesses the files based on enriched or new data structures if programmed by the user to do so.”; and
Para. [0069], lines (1-7): “FIG. 1 illustrates a system 100 for automatically extracting data from plurality of data sources and loading the data to a plurality of target databases, according to one exemplary embodiment of the present invention. A plurality of data sources 105, 110, 115, 120 sends data to a data processing module 135 through a plurality of source channels such as channel 1, channel 2, channel 3, channel N and so forth.”, the Examiner asserts that a data processing module, element 135 is that to an execution node.  Further, TRIFF discloses shared storage devices as illustrated in Fig. 1, elements 155 and 160).  

Regarding claim 21 (Currently Amended), TRIFF teaches a non-transitory computer readable storage media containing instructions executable by at least one processor for causing the at least one processor to perform operations (TRIFF Para. [0030], lines (1-8): “…, the present invention discloses a computer program product, comprising a computer usable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method of automatically extracting data from one or more data sources through one or more source channels and loading data contained therein to one or more target databases.…”), comprising: 
associating one or more pipes with the notification channel, each of the one or more pipes being assigned one or more target tables of the database and directing the file data from the database source to an first target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]); and 
  identifying new file data in the new file (TRIFF Abstract, lines (1-3): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats …”; and Para. [0017], lines (4-5): “…, a data structure identification module for identifying type and subtype of the one or more data sources, …”, 
the Examiner asserts that the system can automatically identify data in a plurality of data source to that of identifying file data in the file); and 
assigning a pipe of the one or more pipes to the new file data for the pipe to retrieve the new file data and direct the new file data to an first target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).  
However, TRIFF does not explicitly teach receiving notifications via a notification channel associated with a database source, the database source receiving files comprising file data to be ingested into the database, the receiving comprising polling a first file queue to determine whether any new files have been committed to the first file queue since a last time the first file queue was polled; 
determining that a new file has been added to the database source and that a corresponding notification has been received via the notification channel.
But NAGARAJ teaches receiving notifications via a notification channel associated with a database source, the database source receiving files comprising file data to be ingested into the database, the receiving comprising polling a first file queue to determine whether any new files have been committed to the first file queue since a last time the first file queue was polled (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 4, Para. [0054], lines (25-32): “On the receiver device side, device applications 45, 46 request datagram packets from a file delivery service module 44, and periodically listen to a designated datagram port for the requested datagram packets. The file delivery service module 44 manages the reception of files via the file transport network 41 and manages particular files to receive and store. On the receiver device, the file delivery service module 44 may deliver received files to a file de-constructor 49 for parsing.  The file de-constructor 49 may parse the received files to extract the datagram packets 47b, 48b requested by device applications. The file de-constructor 49 may send the extracted datagram packets 47b, 48b to the datagram ports listened to by the device applications 45, 46.”, 
the examiner notes that FIS system periodically listens to a designated datagram port for the requested datagram to manage the reception of files via the file transport network and manages particular files to receive and store to that of polling a file queue to determine whether any new files have been committed to the file queue since a last time the file queue was polled); 
(NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”), comprising: 
determining that a new file has been added to the database source and that a corresponding notification has been received via the notification channel (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) to include the teachings of NAGARAJ (disclosing a system and method for file ingestion and communication) and arrive at method of file detection, delivery, and processing management method.  One of ordinary skill in the art would have been motivated to make this combination because by detecting files that require further processing, and by ingesting file related metadata, system users can accurately implement application-specific instructions based on the identified file data, as recognized by (NAGARAJ, Para. [0045]). In 

Regarding claim 24 (Previously Presented), the combination of TRIFF and NAGARAJ teach the limitations of claim 21. Further, NAGARAJ teaches wherein the resource manager is configured to determine that the new file has been added to the database source by one or more of: polling the notification channel to query whether a new file has been received via the notification channel; receiving an indication via the notification channel that a new file has been received via the notification channel; and receiving an indication from the database source that a new file has been added to the database source (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 4, Para. [0054], lines (25-32): “On the receiver device side, device applications 45, 46 request datagram packets from a file delivery service module 44, and periodically listen to a designated datagram port for the requested datagram packets. The file delivery service module 44 manages the reception of files via the file transport network 41 and manages particular files to receive and store. On the receiver device, the file delivery service module 44 may deliver received files to a file de-constructor 49 for parsing.  The file de-constructor 49 may parse the received files to extract the datagram packets 47b, 48b requested by device applications. The file de-constructor 49 may send the extracted datagram packets 47b, 48b to the datagram ports listened to by the device applications 45, 46.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).  

Regarding claim 26 (Currently Amended), TRIFF teaches a system comprising: at least one processor; and one or more non-transitory computer readable storage media containing instructions executable by the at least one processor for causing the at least one processor to perform operations (TRIFF Para. [0030], lines (1-8): “…, the present invention discloses a computer program product, comprising a computer usable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method of automatically extracting data from one or more data sources through one or more source channels and loading data contained therein to one or more target databases.…”), comprising:
associating one or more pipes with the notification channel, each of the one or more pipes being assigned one or more target tables of the database and directing the file data from the database source to a a first target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]); and 
identifying new file data in the new file (TRIFF Abstract, lines (1-3): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats …”; and Para. [0017], lines (4-5): “…, a data structure identification module for identifying type and subtype of the one or more data sources, …”, 
the Examiner asserts that the system can automatically identify data in a plurality of data source to that of identifying file data in the file); and 
assigning a pipe of the one or more pipes to the new file data for the pipe to retrieve the new file data and direct the new file data to the first target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).  

, the receiving comprising polling a first file queue to determine whether any new files have been committed to the first file queue since a last time the first file queue was polled; deploying a resource manager assigned to the notification channel, the resource manager being configured to perform operations comprising: determining that a new file has been added to the database source and that a corresponding notification has been received via the notification channel.
But NAGARAJ teaches receiving notifications via a notification channel associated with a database source, the database source receiving notifications via a notification channel associated with a database source, theAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 16/365,219Dkt: 5397.012US2Filing Date: March 26, 2019Title: BATCH DATA INGESTION IN DATABASE SYSTEMSdatabase source receiving files comprising file data to be ingested into the database, the receiving comprising polling a first file queue to determine whether any new files have been committed to the first file queue since a last time the first file queue was polled (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 4, Para. [0054], lines (25-32): “On the receiver device side, device applications 45, 46 request datagram packets from a file delivery service module 44, and periodically listen to a designated datagram port for the requested datagram packets. The file delivery service module 44 manages the reception of files via the file transport network 41 and manages particular files to receive and store. On the receiver device, the file delivery service module 44 may deliver received files to a file de-constructor 49 for parsing.  The file de-constructor 49 may parse the received files to extract the datagram packets 47b, 48b requested by device applications. The file de-constructor 49 may send the extracted datagram packets 47b, 48b to the datagram ports listened to by the device applications 45, 46.”, 
the examiner notes that FIS system periodically listens to a designated datagram port for the requested datagram to manage the reception of files via the file transport network and manages particular files to receive and store to that of polling a file queue to determine whether any new files have been committed to the file queue since a last time the file queue was polled); 
deploying a resource manager assigned to the notification channel (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”), the resource manager being configured to perform operations comprising: 
determining that a new file has been added to the database source and that a corresponding notification has been received via the notification channel (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) to include the teachings of NAGARAJ (disclosing a system and method for file ingestion and communication) and arrive at 

Regarding claim 31 (Previously Presented), the combination of TRIFF and NAGARAJ teach the limitations of claim 26. Further, TRIFF teaches the operations further comprising assigning the notification channel to the database source in response to determining that no notification channel had previously been assigned to the database source (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0016], lines (1-5): “…, the present invention discloses a system for automatically extracting data from one or more data sources in various formats through one or more source channels and loading data contained therein to one or more target databases through one or more connectors.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).   

Regarding claim 32 (Previously Presented), the combination of TRIFF and NAGARAJ teach the limitations of claim 26. Further, NAGARAJ teaches wherein determining that the new file has been added to the database source further comprises one or more of: polling the notification channel to query whether a new file has been received via the notification channel; receiving an indication via the notification channel that a new file has been received via the notification channel; and receiving an indication from the database source that a new file has been added to the database source (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 4, Para. [0054], lines (25-32): “On the receiver device side, device applications 45, 46 request datagram packets from a file delivery service module 44, and periodically listen to a designated datagram port for the requested datagram packets. The file delivery service module 44 manages the reception of files via the file transport network 41 and manages particular files to receive and store. On the receiver device, the file delivery service module 44 may deliver received files to a file de-constructor 49 for parsing.  The file de-constructor 49 may parse the received files to extract the datagram packets 47b, 48b requested by device applications. The file de-constructor 49 may send the extracted datagram packets 47b, 48b to the datagram ports listened to by the device applications 45, 46.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).  

Regarding claim 33 (Previously Presented), the combination of TRIFF and NAGARAJ teach the limitations of claim 26. Further, TRIFF teaches the operations further comprising temporarily storing the files in an account queue associated with the database source, wherein the account queue is associated with a single account (TRIFF Para. [0018], lines (1-4): “…, the system for automatically extracting data from one or more data sources further includes a user interface for showing the results of the analysis and the inferred data structures by the data processing module to a user.”; and
Para. [0059], lines (9-12): “…, the system automatically re-creates the target data structures and reprocesses the files based on enriched or new data structures if programmed by the user to do so.”; and
Para. [0069], lines (1-7): “FIG. 1 illustrates a system 100 for automatically extracting data from plurality of data sources and loading the data to a plurality of target databases, according to one exemplary embodiment of the present invention. A plurality of data sources 105, 110, 115, 120 sends data to a data processing module 135 through a plurality of source channels such as channel 1, channel 2, channel 3, channel N and so forth.”, the Examiner asserts that a data processing module, element 135 is that to an execution node.  Further, TRIFF discloses shared storage devices as illustrated in Fig. 1, elements 155 and 160).  

Claims 12-15, 19-20, 22-23, 25, 27-30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2015/0026114 A1) issued to Triff (hereinafter as “TRIFF”), in view of US Patent Application Publication (US 2012/0207075 A1) issued to NAGARAJ et al. (hereinafter as “NAGARAJ”), and in view of US Patent Application Publication (US 2013/0024424 A1) issued to Prahlad et al. (hereinafter as “PRAHLAD”)).
Regarding claim 12 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 11.  
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the new file data comprises hashing indicating a table identification of the first target table.  
But, PRAHLAD teaches the new file data comprises hashing indicating a table identification of the first target table (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate collaborative searching and support suitable data files storage policies, as recognized by (PRAHLAD, Para. [0085]). In addition, the references of TRIFF, NAGARAJ and PRAHLAD teach features that are 

Regarding claim 13 (Currently Amended) , the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 12.  Further, PRAHLAD  teaches wherein the resource manager is configured to assign the pipe to the new file data based on the hashing at least in part by: identifying the hashing in the new file data (PRAHLAD Para. [0177], lines (1-6): “The hash values may also be used to verify data transferred to a cloud storage site. For example, a file may first be locally hashed at a client to create a first hash value. The file may then be transferred to the cloud storage site. The cloud storage site in turn similarly creates a hash value and sends this second hash value back.”; and Fig. 23, Para. [0374], lines (1-8): “The process 2300 begins in block 2305 where an object server node 2208 receives an identifier (e.g., a token, URI or hash) for an object and metadata associated with the object (including, e.g., object-level security, content tags, and/or storage policy parameters). For example, a calling application on the client 2202 may generate”); and 
identifying the first target table for the new file data based on the table identification indicated by the hashing (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).    

Regarding claim 14 (Previously Presented),  the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 13.  Further, PRAHLAD teaches wherein each of the one or more pipes is assigned based on a different portion of the hashing indicating a different range of table identifications (PRAHLAD Fig. 22, Para. [0354], lines (1-24): “An ingestion database 2212 records information about each data object ingested by its associated object server node 2208, such as an associated URI or other token that identifies the particular data object, the sub-client and/or site associated with the object, the client 2202 and/or user associated with the object, the time the object was created within the data store, the location(s) of instance(s) of the data object within a primary data store 2214 and/or cloud storage sites 115, location(s) of deduplication and/or content indexing information pertaining to the object (e.g., deduplication database(s) 297 or SS indices 261 having related information), metadata (including security metadata), default and/or object-level storage policy parameters (such as parameters affecting retention, security, compression, encryption, and content indexing), and an identifier (e.g., a hash). …, the ingestion database may also store content information within the ingestion database 2212 to provide content indexing capability at the object server node. …, the ingestion database 2212 schema comprises tables for sites (e.g. registered sites), ...”).  

Regarding claim 15 (Previously Presented), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 4.  Further, PRAHLAD wherein the notification channel is assigned based on a portion of the hashing that indicates each of the different ranges of table identifications assigned to each of the one or more pipes associated with the notification channel (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  

Regarding claim 19 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 11.
first target table, the new micro-partition comprising at least a portion of the new file data, wherein the first target table comprises a plurality of micro-partitions.
But, PRAHLAD teaches comprising generating a new micro- partition of the first target table, the new micro-partition comprising at least a portion of the new file data, wherein the first target table comprises a plurality of micro-partitions (PRAHLAD Fig. 22, Para. [0352], lines (1-24): “…, a cloud vendor who operates an object store 2250 might assign an entire sub-client to a Web 2.0 customer, who in turn might partition it up into several sites and allocate one to each of its customers. More object server nodes 2208 can be added to the system to scale up the capacity of the object store 2250 and its ability to respond to storage operation requests, while still preserving the ability to address any given site's namespace in the same way. The particular object server node 2208 utilized for the storage of a certain file may be chosen on the basis of the file type and/or other characteristics of the file (e.g. the type of application that created the file). Thus, certain object server nodes may be specific to types of applications (e.g. text-based applications such as word processing applications on one node, image-based applications such as digital image applications on a second node, audio-based applications on a third node, video-based application on fourth node, etc.) …, various object server agents 2210 and/or various sub-clients within an object server agent 2210 may each be configured to each handle a different type of object; for example, a first object server agent 2210 may be configured to handle documents, a second object server agent 2210 configured to handle email objects, and a third configured to handle media objects, such as image files and video.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing 

Regarding claim 20 (Previously Presented), the combination of TRIFF and NAGARAJ teach the limitations of claim 11.
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the database source comprises a data bucket associated with a customer account of the database, the data bucket comprising data storage containing a plurality of files.
But, PRAHLAD teaches wherein the database source comprises a data bucket associated with a customer account of the database, the data bucket comprising data storage containing a plurality of files (PRAHLAD Fig. 22, Para. [0356], lines (1-11): “As a first example, an object server node 2208 may query an ingestion database 2212 to identify all recently ingested email objects currently stored in primary data store 2214. Object server node 2209 may then request a secondary storage computing device 165 to process this group of email objects into an archive file stored on a particular cloud storage site 115. As another example, an object server node 2208 may query ingestion database 2212 to identify all recently ingested objects that are to be stored for 7 years on high-quality tape storage.”; and Fig. 22, Para. [0369], lines (1-4): “When an application running on a client 2202 requests the retrieval of a data object stored in the object store 2250, the client may present a URI (or other token) back to the object server node 2208.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate collaborative searching and support suitable data files storage policies, as recognized by (PRAHLAD, Para. [0085]). In addition, the references of TRIFF, NAGARAJ and PRAHLAD teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.

Regarding claim 22 (Currently Amended), the combination of TRIFF and NAGARAJ the limitations of claim 21.  
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the new file data comprises hashing indicating a table identification of the first target table, and wherein the resource manager is configured to assign the pipe to the new file data based on the hashing at least in part by: identifying the hashing in the new file data; and identifying the first target table for the new file data based on the table identification indicated by the hashing.
first target table, and wherein the resource manager is configured to assign the pipe to the new file data based on the hashing at least in part by: identifying the hashing in the new file data (PRAHLAD Para. [0177], lines (1-6): “The hash values may also be used to verify data transferred to a cloud storage site. For example, a file may first be locally hashed at a client to create a first hash value. The file may then be transferred to the cloud storage site. The cloud storage site in turn similarly creates a hash value and sends this second hash value back.”; and Fig. 23, Para. [0374], lines (1-8): “The process 2300 begins in block 2305 where an object server node 2208 receives an identifier (e.g., a token, URI or hash) for an object and metadata associated with the object (including, e.g., object-level security, content tags, and/or storage policy parameters). For example, a calling application on the client 2202 may generate”); and 
identifying the first target table for the new file data based on the table identification indicated by the hashing (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of 

Regarding claim 23 (Currently Amended), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 22.
Further, PRAHLAD teaches wherein: each of the one or more pipes is assigned based on a different portion of the hashing indicating a different range of table identifications (PRAHLAD Fig. 22, Para. [0354], lines (1-24): “An ingestion database 2212 records information about each data object ingested by its associated object server node 2208, such as an associated URI or other token that identifies the particular data object, the sub-client and/or site associated with the object, the client 2202 and/or user associated with the object, the time the object was created within the data store, the location(s) of instance(s) of the data object within a primary data store 2214 and/or cloud storage sites 115, location(s) of deduplication and/or content indexing information pertaining to the object (e.g., deduplication database(s) 297 or SS indices 261 having related information), metadata (including security metadata), default and/or object-level storage policy parameters (such as parameters affecting retention, security, compression, encryption, and content indexing), and an identifier (e.g., a hash). …, the ingestion database may also store content information within the ingestion database 2212 to provide content indexing capability at the object server node. …, the ingestion database 2212 schema comprises tables for sites (e.g. registered sites), ...”); and 
the notification channel is assigned based on a portion of the hashing that indicates each of the different ranges of table identifications assigned to each of the one or more pipes associated with the (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  

Regarding claim 25. (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 21.
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the operations further comprise generating a new micro-partition of the first target table, the new micro-partition comprising at least a portion of the new file data, wherein the first target table comprises a plurality of micro-partitions.
But, PRAHLAD teaches teach wherein the operations further comprise generating a new micro-partition of the first target table, the new micro-partition comprising at least a portion of the new file data, wherein the first target table comprises a plurality of micro-partitions  (PRAHLAD Fig. 22, Para. [0352], lines (1-24): “…, a cloud vendor who operates an object store 2250 might assign an entire sub-client to a Web 2.0 customer, who in turn might partition it up into several sites and allocate one to each of its customers. More object server nodes 2208 can be added to the system to scale up the capacity of the object store 2250 and its ability to respond to storage operation requests, while still preserving the ability to address any given site's namespace in the same way. The particular object server node 2208 utilized for the storage of a certain file may be chosen on the basis of the file type and/or other characteristics of the file (e.g. the type of application that created the file). Thus, certain object server nodes may be specific to types of applications (e.g. text-based applications such as word processing applications on one node, image-based applications such as digital image applications on a second node, audio-based applications on a third node, video-based application on fourth node, etc.) …, various object server agents 2210 and/or various sub-clients within an object server agent 2210 may each be configured to each handle a different type of object; for example, a first object server agent 2210 may be configured to handle documents, a second object server agent 2210 configured to handle email objects, and a third configured to handle media objects, such as image files and video.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate collaborative searching and support suitable data files storage policies, as recognized by (PRAHLAD, Para. [0085]). In addition, the references of TRIFF, NAGARAJ and PRAHLAD teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.  

Regarding claim 27. (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 26.
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the new file data comprises hashing indicating a table identification of the first target table.  
first target table. (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate collaborative searching and support suitable data files storage policies, as recognized by (PRAHLAD, Para. [0085]). In addition, the references of TRIFF, NAGARAJ and PRAHLAD teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.

Regarding claim 28 (Currently Amended), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 27.  Further, PRAHLAD teaches wherein assigning the pipe to the new file data comprises assigning the pipe based on the hashing at least in part by: identifying the hashing in the new file data (PRAHLAD Para. [0177], lines (1-6): “The hash values may also be used to verify data transferred to a cloud storage site. For example, a file may first be locally hashed at a client to create a first hash value. The file may then be transferred to the cloud storage site. The cloud storage site in turn similarly creates a hash value and sends this second hash value back.”; and Fig. 23, Para. [0374], lines (1-8): “The process 2300 begins in block 2305 where an object server node 2208 receives an identifier (e.g., a token, URI or hash) for an object and metadata associated with the object (including, e.g., object-level security, content tags, and/or storage policy parameters). For example, a calling application on the client 2202 may generate”); and 
identifying the first target table for the new file data based on the table identification indicated by the hashing (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  

Regarding claim 29 (Previously Presented), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 28.  Further, PRAHLAD teaches wherein each of the one or more pipes is assigned based on a different portion of the hashing indicating a different range of table identifications (PRAHLAD Fig. 22, Para. [0354], lines (1-24): “An ingestion database 2212 records information about each data object ingested by its associated object server node 2208, such as an associated URI or other token that identifies the particular data object, the sub-client and/or site associated with the object, the client 2202 and/or user associated with the object, the time the object was created within the data store, the location(s) of instance(s) of the data object within a primary data store 2214 and/or cloud storage sites 115, location(s) of deduplication and/or content indexing information pertaining to the object (e.g., deduplication database(s) 297 or SS indices 261 having related information), metadata (including security metadata), default and/or object-level storage policy parameters (such as parameters affecting retention, security, compression, encryption, and content indexing), and an identifier (e.g., a hash). …, the ingestion database may also store content information within the ingestion database 2212 to provide content indexing capability at the object server node. …, the ingestion database 2212 schema comprises tables for sites (e.g. registered sites), ...”).  

Regarding claim 30 (Previously Presented), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 29.  Further, PRAHLAD teaches wherein the notification channel is assigned based on a portion of the hashing that indicates each of the different ranges of table identifications assigned to each of the one or more pipes associated with the notification channel (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).   

Regarding claim 34 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 26.
However, the combination of TRIFF and NAGARAJ do not explicitly teach the operations further comprising generating a new micro-partition of the first target table, the new micro-partition comprising at least a portion of the new file data, wherein the first target table comprises a plurality of micro- partitions. 
But, PRAHLAD teaches generating a new micro-partition of the first target table, the new micro-partition comprising at least a portion of the new file data, wherein the first target table comprises a plurality of micro- partitions (PRAHLAD Fig. 22, Para. [0352], lines (1-24): “…, a cloud vendor who operates an object store 2250 might assign an entire sub-client to a Web 2.0 customer, who in turn might partition it up into several sites and allocate one to each of its customers. More object server nodes 2208 can be added to the system to scale up the capacity of the object store 2250 and its ability to respond to storage operation requests, while still preserving the ability to address any given site's namespace in the same way. The particular object server node 2208 utilized for the storage of a certain file may be chosen on the basis of the file type and/or other characteristics of the file (e.g. the type of application that created the file). Thus, certain object server nodes may be specific to types of applications (e.g. text-based applications such as word processing applications on one node, image-based applications such as digital image applications on a second node, audio-based applications on a third node, video-based application on fourth node, etc.) …, various object server agents 2210 and/or various sub-clients within an object server agent 2210 may each be configured to each handle a different type of object; for example, a first object server agent 2210 may be configured to handle documents, a second object server agent 2210 configured to handle email objects, and a third configured to handle media objects, such as image files and video.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate collaborative searching and support suitable data files storage policies, as recognized by (PRAHLAD, Para. [0085]). In addition, the references of TRIFF, NAGARAJ and PRAHLAD teach features that are 

Regarding claim 35 (Previously Presented), the combination of TRIFF and NAGARAJ teach the limitations of claim 26.
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the database source comprises a data bucket associated with a customer account of the database, the data bucket comprising data storage containing a plurality of files.
 But, PRAHLAD teaches wherein the database source comprises a data bucket associated with a customer account of the database, the data bucket comprising data storage containing a plurality of files (PRAHLAD Fig. 22, Para. [0356], lines (1-11): “As a first example, an object server node 2208 may query an ingestion database 2212 to identify all recently ingested email objects currently stored in primary data store 2214. Object server node 2209 may then request a secondary storage computing device 165 to process this group of email objects into an archive file stored on a particular cloud storage site 115. As another example, an object server node 2208 may query ingestion database 2212 to identify all recently ingested objects that are to be stored for 7 years on high-quality tape storage.”; and Fig. 22, Para. [0369], lines (1-4): “When an application running on a client 2202 requests the retrieval of a data object stored in the object store 2250, the client may present a URI (or other token) back to the object server node 2208.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source .

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2015/0026114 A1) issued to Triff (hereinafter as “TRIFF”), in view of US Patent Application Publication (US 2012/0207075 A1) issued to NAGARAJ et al. (hereinafter as “NAGARAJ”), and in view of US Patent (US 6,848,107 B1) issued to Komine et al. (hereinafter as “KOMINE”)).
Regarding claim 36 (New), the combination of TRIFF and NAGARAJ teach the limitations of claim 11.  However, the combination of TRIFF and NAGARAJ do not teach further comprising: providing a second file queue that corresponds to a second target table, the second target table different than the first target table, the first file queue corresponding to a first account and the second file queue corresponding to a second account.  
But, KOMINE teaches providing a second file queue that corresponds to a second target table, the second target table different than the first target table, the first file queue corresponding to a first account and the second file queue corresponding to a second account (the examiner notes that KOMINE illustrates in Fig. 8, Fig. 9 and Fig 11 message queues (elements 431-433), that are associated with User 1, User 2, and User3, wherein the thread controller distribute the data, i.e. files, to Target Objects (TO_1, TO_2, and TO_3), i.e. different target tables.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of KOMINE (disclosing a method for data transfer and distribution) and arrive at method of providing a mechanism to manage multiple processing user queues for multiple target objects.  One of ordinary skill in the art would have been motivated to make this combination because by providing a message control techniques for transferring messages between objects which belong to different processes, thereby increasing the process speed of the whole data transfer system, as recognized by (KOMINE, Abstract, Col. 2, lines (24-42)). In addition, the references of TRIFF, NAGARAJ and KOMINE teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.

Regarding claim 37 (New), the combination of TRIFF and NAGARAJ teach the limitations of claim 21.  However, the combination of TRIFF and NAGARAJ do not teach wherein the operations further comprise: providing a second file queue that corresponds to a second target table, the second target table different than the first target table, the first file queue corresponding to a first account and the second file queue corresponding to a second account.  
But, KOMINE teaches providing a second file queue that corresponds to a second target table, the second target table different than the first target table, the first file queue corresponding to a first account and the second file queue corresponding to a second account (the examiner notes that KOMINE illustrates in Fig. 8, Fig. 9 and Fig 11 message queues (elements 431-433), that are associated with User 1, User 2, and User3, wherein the thread controller distribute the data, i.e. files, to Target Objects (TO_1, TO_2, and TO_3), i.e. different target tables.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of KOMINE (disclosing a method for data transfer and distribution) and arrive at method of providing a mechanism to manage multiple processing user queues for multiple target objects.  One of ordinary skill in the art would have been motivated to make this combination because by providing a message control techniques for transferring messages between objects which belong to different processes, thereby increasing the process speed of the whole data transfer system, as recognized by (KOMINE, Abstract, Col. 2, lines (24-42)). In addition, the references of TRIFF, NAGARAJ and KOMINE teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.

Regarding claim 38 (New), the combination of TRIFF and NAGARAJ teach the limitations of claim 26.  However, the combination of TRIFF and NAGARAJ do not teach wherein the operations further comprise: providing a second file queue that corresponds to a second target table, the second target table different than the first target table, the first file queue corresponding to a first account and the second file queue corresponding to a second account.
	But, KOMINE teaches providing a second file queue that corresponds to a second target table, the second target table different than the first target table, the first file queue corresponding to a first account and the second file queue corresponding to a second account (the examiner notes that KOMINE illustrates in Fig. 8, Fig. 9 and Fig 11 message queues (elements 431-433), that are associated with User 1, User 2, and User3, wherein the thread controller distributes the data, i.e. files, to Target Objects (TO_1, TO_2, and TO_3), i.e. different target tables.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of KOMINE (disclosing a method for data transfer and distribution) and arrive at method of providing a mechanism to manage multiple processing user queues for multiple target objects.  One of ordinary skill in the art would have been motivated to make this combination because by providing a message control techniques for transferring messages between objects which belong to different processes, thereby increasing the process speed of the whole data transfer system, as recognized by (KOMINE, Abstract, Col. 2, lines (24-42)). In addition, the references of TRIFF, NAGARAJ and KOMINE teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bishnoi et al.; (US 2019/0102415 A1); “A method to provide an event-driven architecture where an application is broken into a set of stages (nodes) connected by queues. Each application may include one or more pipelines that define the pipeline logic and is a sequence of data processing stages connected by the queues. A pipeline typically starts with a stream and can optionally end with a target.”.
Long et al. ; (US 2011/0231848 A1); “Providing a message queue implementation based on user role levels and aggregating data for target destinations.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
9/14/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162            


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162